In re Scott, Cornelius; Lucas, Joseph;— Plaintiff(s); applying for supervisory *24and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 269-688.
The relators represent that the district court has failed to act timely on a motion for production of transcripts they claim to have filed on or about October 2, 1989. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relators’ representation is incorrect, the district court is ordered to accept, file, and act upon the relators’ motion which is herewith transferred to the district court.